       Case 2:19-cv-01135-MHH Document 15 Filed 09/19/19 Page 1 of 12                    FILED
                                                                                2019 Sep-19 PM 04:31
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

GLORIA FERGUSON and                    )
CASSANDRA MCCLINTON,                   )
individually and on behalf of          )
others similarly situated,             )
                                       )
             Plaintiffs,               )
v.                                     )       Case No. 2:19-cv-01135-MHH
                                       )
BBVA COMPASS                           )       Oral Argument Requested
BANCSHARES, INC.,                      )
COMPASS BANCSHARES,                    )
INC., and BBVA USA                     )
BANCSHARES, INC.,                      )
                                       )
             Defendants.               )

                    MEMORANDUM IN SUPPORT OF
                   DEFENDANTS’ MOTION TO DISMISS

      This is an ERISA retirement benefits case over the BBVA Compass

Bancshares 401(k) Plan. Plaintiffs are participants in the Plan. They claim that

BBVA breached its fiduciary duties through its selection of some of the many

investment options that Plan participants could choose. Although the Plan gives the

Retirement Committee discretion to review such claims and issue “final, binding and

conclusive” decisions, the named plaintiffs failed to submit any claim to the

Committee or to otherwise follow the Plan’s claims procedure before filing suit. The

Eleventh Circuit has squarely held a plaintiff must exhaust available administrative

remedies before filing a lawsuit alleging breach of fiduciary duty under ERISA.
       Case 2:19-cv-01135-MHH Document 15 Filed 09/19/19 Page 2 of 12




Lanfear v. Home Depot, Inc., 536 F.3d 1217, 1224 (11th Cir. 2008). Plaintiffs’

failure to exhaust their administrative remedies before filing suit precludes the

Court’s jurisdiction and warrants dismissal.

                            FACTUAL BACKGROUND

      The Plan is a defined contribution plan. Doc. 1, ¶ 3. See Declaration of Troy

Farnlacher (attached at Tab 1) Ex. A. It permits eligible employees to defer a certain

percentage of their compensation into retirement savings. See Tab 1 Ex. A, Plan,

§§ 4.1, 4.2; Doc. 1, ¶ 19. The employees direct their contributions into one or more

of the several available investment options. See Tab 1 Ex. A, Plan, § 5.2; Doc. 1,

¶¶ 20–22.

      The Plan confers upon the Retirement Committee the discretion to construe

and interpret the Plan, decide all questions of eligibility, determine the manner and

timing of distributions under the Plan, set a funding policy, and select the Plan’s

investment options. Tab 1 Ex. A, Plan, §§ 5.1, 10.5(a), (g), (h). The Retirement

Committee’s decisions are “final, binding and conclusive on all parties having or

claiming a benefit under [the] Plan.” Id. § 10.5. The Retirement Committee therefore

has the absolute discretion to make the initial decisions relevant to Plaintiffs’ breach

of fiduciary duty claims.

      The Plan further establishes a claim and review procedure for aggrieved

participants and beneficiaries. See generally Tab 1 Ex. A, Plan, § 8.7. The participant


                                           2
       Case 2:19-cv-01135-MHH Document 15 Filed 09/19/19 Page 3 of 12




or beneficiary (the claimant) must first submit her claim to the Retirement

Committee. Id. § 8.7(a). If the claim is denied, the Retirement Committee must

supply a written denial within a reasonable time period, ordinarily 90 days. Id.

§ 8.7(a)(1). The Plan then gives the claimant the right to appeal the denial within 60

days, along with the right to submit additional support for the claim. Id. § 8.7(a)(2).

The Plan requires the Retirement Committee to issue a written decision on the

claimant’s appeal within a reasonable time, usually 60 days. Id. The Plan specifically

provides that, only “[a]fter exhaustion of the claims and review procedure as

provided,” may the claimant bring a civil action under 29 U.S.C. § 1132. Id. § 8.7(c).

      On April 23, 2019, BBVA received a request for Plan documents from

Plaintiffs’ counsel on behalf of Gloria Ferguson. See Tab 1 Ex. C. BBVA responded

on May 24, 2019, by providing Plaintiffs’ counsel with a copy of all documents that

29 U.S.C. § 1024(b)(4) requires and asking counsel to refine its initial, overly broad

requests. See id. Plaintiffs’ counsel responded with additional requests on June 18,

2019. See id. Before BBVA had the opportunity to address the additional requests,

Plaintiffs sued BBVA. See Doc. 1. The next day, BBVA forwarded several of the

additional documents Plaintiffs’ counsel had requested, as an accommodation. See

Tab 1 Ex. C.

      The Complaint admits that Plaintiffs failed to pursue any administrative

remedies before filing suit. Doc. 1 at 2, n.2. As purported justification, the complaint


                                           3
        Case 2:19-cv-01135-MHH Document 15 Filed 09/19/19 Page 4 of 12




merely alleges that, “to the extent Defendant alleges that some other procedure [for

administrative review] exists, based upon the information available to the Named

Plaintiffs, it is clear such procedures and process are futile.” Id. at 3, n.2.

                             STANDARD OF REVIEW

      BBVA moves to dismiss under Rule 12(b)(1) for lack of subject matter

jurisdiction for Plaintiffs’ failure to exhaust their administrative remedies. Cf.

Herman v. Hartford Life & Accident Ins. Co., 508 F. App’x 923, 926 (11th Cir.

2013) (identifying the exhaustion requirement as a “jurisdictional defense”).

Plaintiffs bear the burden to show that subject matter jurisdiction exists. Lawrence

v. Nation, 192 F. Supp. 3d 1260, 1272 (M.D. Ala. 2016) (citing Kokkonen v.

Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994)).

      Alternatively, to the extent the exhaustion requirement is not jurisdictional,

BBVA moves under Rule 12(b)(6). “Rule 12(b)(6) authorizes a court to dismiss a

claim on the basis of a dispositive issue of law.” Neitzke v. Williams, 490 U.S. 319,

326 (1989). It requires the court to accept all well-pled factual allegations as true;

however, “conclusory allegations, unwarranted factual deductions or legal

conclusions masquerading as facts will not prevent dismissal.” Davila v. Delta Air

Lines, Inc., 326 F.3d 1183, 1185 (11th Cir. 2003).

      The court may consider a document outside of the complaint on a motion to

dismiss if the document is central to the allegations in the complaint. Brooks v. Blue


                                            4
       Case 2:19-cv-01135-MHH Document 15 Filed 09/19/19 Page 5 of 12




Cross & Blue Shield of Fla., Inc., 116 F.3d 1364, 1369 (11th Cir. 1997). The Plan,

Summary Plan Description, and correspondence between Plaintiffs’ counsel and

BBVA are central to Plaintiffs’ claims and are therefore appropriate for this Court

to consider at this stage. See Bickley v. Caremark RX, Inc., 461 F.3d 1325, 1329 n.7

(11th Cir. 2006) (relying on plan documents as central to the plaintiff’s ERISA claim

while reviewing a Rule 12(b)(6) dismissal). See also Doc. 1 at 2 n.2 (describing

counsel’s correspondence with BBVA), ¶¶ 2, 3, 19–22 (identifying, describing, and

relying on the Plan and Summary Plan Description).

                                    ARGUMENT

      I.     Plaintiffs failed to exhaust the Plan’s administrative remedies
             before filing suit.

      It is firmly established within the Eleventh Circuit that a plaintiff must exhaust

available administrative remedies before suing to enforce a statutory right under

ERISA. Counts v. Am. Gen. Life & Accident Ins. Co., 111 F.3d 105, 109 (11th Cir.

1997) (citing Springer v. Wal–Mart Assocs.’ Grp. Health Plan, 908 F.2d 897, 899

(11th Cir. 1990); and Mason v. Continental Grp., Inc., 763 F.2d 1219, 1225–27 (11th

Cir. 1985)). The exhaustion requirement applies to claims for breach of fiduciary

duty under § 1132. Lanfear, 536 F.3d at 1224; Bickley, 461 F.3d at 1326, 1328. The

exhaustion requirement exists to “minimize the cost of dispute resolution, enhance

the plan’s trustees’ ability to carry out their fiduciary duties expertly and efficiently

by preventing premature judicial intervention in the decisionmaking process, and

                                           5
       Case 2:19-cv-01135-MHH Document 15 Filed 09/19/19 Page 6 of 12




allow prior fully considered actions by pension plan trustees to assist courts if the

dispute is eventually litigated.” Mason, 763 F.2d at 1227. See 29 U.S.C. § 1133

(“[E]very employee benefit plan shall . . . afford a reasonable opportunity to any

participant whose claim for benefits has been denied for a full and fair review by the

appropriate named fiduciary of the decision denying the claim.”). The courts

“strictly enforce [the] exhaustion requirement on plaintiffs bringing ERISA claims.”

Perrino v. Southern Bell Tel. & Tel. Co., 209 F.3d 1309, 1315 (11th Cir. 2000).

      By their own admission, Plaintiffs have failed to submit any form of claim to

the Retirement Committee, as required under the Plan, let alone follow the Plan’s

entire claim and review procedure, before filing suit. See Doc. 1, at 2 n.2. Compare

Tab 1 Ex. A, Plan, § 8.7(c) (“After exhaustion of the claims and review procedure

as provided herein, nothing shall prevent the claimant from pursuing any other legal

or equitable remedy otherwise available, including the right to bring a civil action

under Section 502(a) of ERISA, if applicable.”). By failing to even initiate the Plan’s

internal claims process, Plaintiffs have deprived the Retirement Committee of the

opportunity to efficiently address Plaintiffs’ concerns. See Mason, 763 F.2d at 1227.

Plaintiffs have further deprived the Court of the benefit of the Retirement

Committee’s reasoned decision and an administrative claims file to review. Id.;

Bickley, 461 F.3d at 1330.




                                          6
       Case 2:19-cv-01135-MHH Document 15 Filed 09/19/19 Page 7 of 12




      Dismissal is the appropriate remedy for Plaintiffs’ failure to exhaust their

administrative remedies. See, e.g., Bickley, 461 F.3d at 1327 (affirming dismissal for

failure to exhaust); Variety Children’s Hosp., Inc. v. Century Med. Health Plan, Inc.,

57 F.3d 1040, 1042 (11th Cir. 1995) (same); Springer, 908 F.2d at 902 (directing

dismissal for failure to exhaust); Perrino, 209 F.3d at 1319 (affirming grant of

summary judgment for failure to exhaust); Counts, 111 F.3d at 109 (same); Harrison

v. United Mine Workers of Am. 1974 Benefit Plan & Trust, 941 F.2d 1190, 1193

(11th Cir. 1991) (same); Merritt v. Confederation Life Ins. Co., 881 F.2d 1034, 1035

(11th Cir. 1989) (same). The Complaint is therefore due to be dismissed for failure

to exhaust administrative remedies provided by the Plan.

      II.    The Plan provides an administrative remedy for breach of
             fiduciary duty.

      The Plan’s claims process covers the Plaintiffs’ claims here. The complaint

wrongly suggests that the Plan offers no administrative remedy for breach of

fiduciary duty. See Doc. 1, at 2 n.2. This conclusory allegation does not suffice. See

Davila, 326 F.3d at 1185. As the Plan’s language demonstrates, Plaintiffs could have

presented their claims to the Retirement Committee for relief but did not.

      First, the claim and review procedure in Section 8.7 of the Plan applies to

every “claim for benefits” and creates an internal appeal process for every “denial

of benefits.” See Tab 1 Ex. A, Plan, § 8.7(a)(1), (2). This language encompasses a

claim for breach of fiduciary duty under ERISA, which the Eleventh Circuit has held

                                          7
       Case 2:19-cv-01135-MHH Document 15 Filed 09/19/19 Page 8 of 12




is a claims for benefits. Lanfear, 536 F.3d at 1223. See id. at 1220 (“We conclude

that a complaint for breach of fiduciary duty that seeks restitution of the diminished

value of a defined contribution plan is [a claim] for benefits, not damages.”). See

also Doc. 1, ¶ 147(b) (requesting that the Court “make good all losses to the Plan

resulting from each breach of fiduciary duty” and “restore the Plan to the position it

would have occupied but for the breaches of fiduciary duty”); LaRue v. DeWolff,

Boberg & Assocs., Inc., 552 U.S. 248, 257–58 (2008) (Roberts, C.J., concurring).

Thus, Plaintiffs had an obligation to exhaust the Plan’s claim and review procedure

before filing suit. See Lanfear, 536 F.3d at 1223 (“The law is clear in this circuit that

plaintiffs in ERISA actions must exhaust available administrative remedies before

suing in federal court.”).

      Second, the Plan grants absolute discretion to the Retirement Committee to

make final, binding claims decisions. Such discretion and decisionmaking authority

creates an administrative remedy that must be exhausted. See id. at 1224 (holding

the plan at issue provides an administrative remedy for breach of fiduciary duty by

“grant[ing] its administrators ‘complete control of the administration of the

Plan . . . , with all discretionary authority and powers necessary to enable it properly

to carry out its duties,’ including the duty ‘to construe the Plan and to determine all

questions that shall arise thereunder’” (alteration in original)). The Plan is clear that

the Retirement Committee has the authority to choose investment funds, set


                                           8
       Case 2:19-cv-01135-MHH Document 15 Filed 09/19/19 Page 9 of 12




investment policy, construe the Plan, and direct distributions. See Tab 1 Ex. A, Plan,

§§ 5.1, 10.5(a), (g), (h). “The Committee’s decision shall be final, binding and

conclusive on all parties having or claiming a benefit under th[e] Plan.” Id. § 10.5.

This “grant of discretionary authority” is “sufficient to establish the availability of

an administrative remedy.” Lanfear, 536 F.3d at 1224.

      Third, the Plan does not designate a lawsuit in federal court as the only remedy

for a breach of fiduciary duty claim. Compare Doc. 1, at 3 n.2. The Plan informs

participants and beneficiaries of their right to bring suit only after exhausting the

claims procedure. Tab 1 Ex. A, Plan, § 8.7(c). Nothing about this statement excuses

the exhaustion prerequisite. See Bickley, 461 F.3d at 1329; Springer, 908 F.2d at 900

(“The very premise of the exhaustion requirement, therefore, is that the right to seek

federal court review matures only after that requirement has been appropriately

satisfied or otherwise excused.”).

      Plaintiffs cannot rely on their unsupported allegation that the Plan does not

provide an administrative remedy to excuse their failure to exhaust the Plan’s

internal claims procedure. See Bickley v. Caremark Rx, Inc., 361 F. Supp. 2d 1317,

1323 (N.D. Ala. 2004) (“If an allegation in the Complaint is based on a writing and

the writing contradicts the allegation, the writing controls.”) (citing Associated

Builders, Inc. v. Ala. Power Co., 505 F.2d 97, 100 (5th Cir. 1974)).




                                          9
       Case 2:19-cv-01135-MHH Document 15 Filed 09/19/19 Page 10 of 12




      III.   Pursuing the Plan’s administrative remedy would not have been
             futile.

      Moreover, Plaintiffs cannot rely on their conclusory allegation that their

following the Plan’s claims procedure would have been “futile.” Compare Doc. 1,

at 3 n.2. A court may excuse a plaintiff’s failure to exhaust his administrative

remedies before filing a claim under ERISA only in certain “exceptional

circumstances,” where the plaintiff has no “meaningful access to administrative

proceedings.” Perrino, 209 F.3d at 1315–16; Lanfear, 536 F.3d at 1224–25.

However, “bare allegations of futility” are not enough. Springer, 908 F.2d at 901

(quoting Makar v. Health Care Corp., 872 F.2d 80, 83 (4th Cir. 1989)). When the

plaintiff has not even attempted to pursue the plan’s internal claims procedure, her

“claim of futility is merely speculative.” Bickley, 461 F.3d at 1330. See Robyns v.

Reliance Standard Life Ins. Co., 130 F.3d 1231, 1238 (7th Cir. 1997).

      Plaintiffs can point to nothing to show that they have been denied meaningful

access to the Plan’s administrative remedies. Plaintiffs filed their Complaint in the

midst of their initial requests for Plan documents from BBVA, which BBVA was

actively responding to. See Tab 1 Ex. C. Because Plaintiffs have not even attempted

to initiate the Plan’s internal claims process (Doc. 1, at 2 n.2), they cannot possibly

demonstrate futility. Plaintiffs’ conclusory allegation that the Plan’s claims process

is “futile” is “merely speculative” and does not come close to the “clear and positive



                                          10
       Case 2:19-cv-01135-MHH Document 15 Filed 09/19/19 Page 11 of 12




showing of futility . . . required before suspending the exhaustion requirement.”

Springer, 908 F.2d at 901 (alteration in original) (internal quotation marks omitted).

                                  CONCLUSION

      For the reasons stated herein, the Court should dismiss the Complaint for

failure to exhaust the Plan’s administrative remedies.

                                              Respectfully submitted,

                                              /s/ Scott Burnett Smith
                                              Scott Burnett Smith
                                              BRADLEY ARANT BOULT CUMMINGS
                                              LLP
                                              200 Clinton Avenue West, Suite 900
                                              Huntsville, Alabama 35801-4900
                                              (256) 517-5100
                                              (256) 517-5200 (fax)
                                              ssmith@bradley.com

                                              /s/ Leigh Anne Hodge
                                              Leigh Anne Hodge
                                              BRADLEY ARANT BOULT CUMMINGS
                                              LLP
                                              One Federal Place
                                              1819 Fifth Avenue North
                                              Birmingham, Alabama 35203
                                              (205) 521-8000
                                              (205) 521-8800 (fax)
                                              lhodge@bradley.com

                                              Attorneys for Defendants




                                         11
      Case 2:19-cv-01135-MHH Document 15 Filed 09/19/19 Page 12 of 12




                         CERTIFICATE OF SERVICE

       I hereby certify that on September 19, 2019, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system which will send
notification of such filing to the following:
            Dennis George Pantazis, Jr.
            WIGGINS, CHILDS, PANTAZIS, FISHER & GOLDFARB, LLC
            301 19th Street North
            Birmingham, Alabama 35203
            (205) 314-0500
            (205) 254-1500 (fax)
            sgpjr@wigginschilds.com

            James H. White, IV
            JAMES WHITE FIRM, LLC
            2100 1st Avenue North, Suite 600
            Birmingham, Alabama 35203
            (205) 383-1812
            james@whitefirmllc.com

            Lange Clark
            LAW OFFICE OF LANGE CLARK. P.C.
            301 19th Street North, Suite 550
            Birmingham, Alabama 35203
            (205) 939-3933
            (205) 939-1414 (fax)
            langeclark@langeclark.com

and I hereby certify that I have mailed by United States Postal Service the document
to the following non-CM/ECF participants:

            NONE

                                          /s/ Scott Burnett Smith
                                          OF COUNSEL




                                        12
